Citation Nr: 9930708	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
1979, for the grant of service connection for paranoid 
schizophrenia.

2.  Entitlement to an increased disability rating for 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 14 to 
February 28, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied an 
effective date earlier than January 8, 1979, for the grant of 
service connection for paranoid schizophrenia and continued 
the 50 percent evaluation in effect for this disorder.

The issue of entitlement to an increased rating for paranoid 
schizophrenia was not certified to the Board on appeal.  For 
the reasons discussed below, the Board finds that the veteran 
has filed a notice of disagreement with the February 1996 
denial of an increase, thereby initiating an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.  This issue is the subject of the REMAND herein.


FINDINGS OF FACT

1.  A rating decision of July 1975 denied, on the merits, the 
veteran's claim for service connection for paranoid 
schizophrenia.  The veteran was properly notified of this 
decision in July 1975, including his appeal rights, but he 
did not appeal.

2.  On January 8, 1979, the veteran reopened his claim for 
service connection for a psychiatric disorder. 

3.  A February 1980 rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a psychiatric disorder.

4.  A November 1980 Board decision concluded that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for a psychiatric disorder, and this 
claim was then denied on the merits.

5.  In September 1991, the Board ordered reconsideration of 
the 1980 Board decision.

6.  A November 1992 Board decision granted service connection 
for paranoid schizophrenia.

7.  A December 1992 rating decision assigned an effective 
date of February 27, 1990, for the grant of service 
connection for paranoid schizophrenia.

8.  In response to the veteran's claim for an earlier 
effective date, an August 1993 rating decision determined 
that the December 1992 rating decision was clearly and 
unmistakably erroneous, and an effective date of January 8, 
1979, for the grant of service connection for paranoid 
schizophrenia was assigned.


CONCLUSIONS OF LAW

1.  The rating decision of July 1975 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.105, and 3.160 
(1999).

2.  There is no legal entitlement to an effective date 
earlier than January 8, 1979, for the grant of service 
connection for paranoid schizophrenia.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. §§ 3.105(b) and 3.400(b)(2)(i), (k), 
(q)(ii), and (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran first filed a claim for service connection for a 
psychiatric disorder in March 1975, the month following his 
discharge from service.  The RO obtained his service medical 
records, which showed hospitalization for paranoid 
schizophrenia two days after the veteran's entry onto active 
duty.  A Medical Board during service determined that this 
disorder existed prior to the veteran's entry into service 
and was not aggravated by his period of military service.  

A rating decision of July 1975 denied, on the merits, the 
veteran's claim for service connection for paranoid 
schizophrenia.  The RO also determined that this disorder 
existed prior to the veteran's entry into service and was not 
aggravated by his period of military service.  The veteran 
was properly notified of this decision in July 1975, 
including his appeal rights, at the address provided on his 
application for compensation.  He did not appeal.

On January 8, 1979, the veteran reopened his claim for 
service connection for a psychiatric disorder.  The RO 
informed him that this claim had previously been denied.  In 
a statement received in March 1979, the veteran stated that 
he had never received notice of the original denial.  The RO 
informed him that he was notified of the prior decision in 
July 1975 and that he had to submit new and material evidence 
to reopen his claim.  In July 1979, the veteran indicated 
that he desired to reopen this claim, and the RO obtained 
evidence that he referenced.  

A February 1980 rating decision determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a psychiatric disorder.  He 
appealed that decision to the Board.  A November 1980 Board 
decision concluded that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for a psychiatric disorder, and this claim was then denied on 
the merits.

The veteran attempted to reopen this claim on numerous other 
occasions, and rating decisions in 1983, 1984, 1985, and 1990 
confirmed the prior denials.  In September 1991, the Board 
ordered reconsideration of the 1980 Board decision.  It 
appears that this was done on the Board's own motion, since a 
motion is not of record from the veteran or his 
representative requesting reconsideration.  See 38 C.F.R. 
§ 20.1000 (1999) (reconsideration of an appellate decision 
may be accorded at any time by the Board on the Board's own 
motion).  A November 1992 Board decision then granted service 
connection for paranoid schizophrenia.  The Board 
reconsidered the veteran's claim based on all the evidence of 
record, including evidence submitted since the 1980 Board 
decision, and concluded that the presumption of soundness had 
not been rebutted and that the veteran's paranoid 
schizophrenia had its origin during service.  This decision 
indicated that it replaced the November 1980 decision. 

A December 1992 rating decision assigned an effective date of 
February 27, 1990, for the grant of service connection for 
paranoid schizophrenia.  A 50 percent evaluation was assigned 
for this condition.  In April 1993, the veteran filed a claim 
for an earlier effective date, arguing that the effective 
date should be date of claim in 1980.  An August 1993 rating 
decision determined that the December 1992 rating decision 
was clearly and unmistakably erroneous, and an effective date 
of January 8, 1979, for the grant of service connection for 
paranoid schizophrenia was assigned.

In December 1995, the veteran filed another claim for an 
earlier effective date for the grant of service connection 
for paranoid schizophrenia, arguing that the effective date 
should be from date of discharge from service.  In support of 
his claim, he submitted medical records from Meharry 
Community Mental Health Center for treatment between August 
1975 and August 1979.  

A February 1996 rating decision denied an effective date 
earlier than January 8, 1979, for the grant of service 
connection for paranoid schizophrenia.  The veteran requested 
reconsideration of that decision in February 1996 and 
submitted medical records for treatment between May and 
December 1975, as well as a computer printout of appointments 
between May 1981 and January 1985.  

A February 1996 rating decision confirmed the denial of an 
effective date earlier than January 8, 1979, for the grant of 
service connection for paranoid schizophrenia.  In his notice 
of disagreement, the veteran contended that he was treated 
for his psychiatric disorder between February and May 1975. 

In February 1997, the veteran had a personal hearing.  He 
testified that he was not functioning in 1975 and was on 
medication at that time.  He stated that he was unable to 
make any decisions.  He stated that he was unable to hold a 
job at that time, and he remained in that condition until he 
filed another claim in 1979.  His representative argued that 
he was "so bad" between 1975 and 1979 that he was not 
responsible for his actions and was in no condition to pursue 
his claim.  In his substantive appeal, the veteran stated 
that had VA fulfilled its duty to assist him when he first 
filed his claim, it would have been granted.  


II.  Legal Analysis

As discussed above, a February 1975 rating decision denied, 
on the merits, the veteran's claim for service connection for 
paranoid schizophrenia.  A decision of a duly constituted 
rating agency shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification, and shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.104(a) (1999).

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  If no notice of disagreement is 
filed within the time limit provided, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  A finally 
adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of a 
disallowance.  38 C.F.R. § 3.160(d) (1999).  

The veteran was notified in July 1975 of the denial of 
entitlement to service connection for paranoid schizophrenia 
and he was told his appellate rights.  However, he alleged in 
1979 that he never received notice of the 1975 denial.  There 
is a presumption of regularity that applies to official acts, 
and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  In this case, the veteran's 
statement of nonreceipt alone is insufficient to rebut the 
presumption of regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The letter was mailed to the 
same address provided on the veteran's application for 
compensation, and there is no evidence that it was returned 
by the United States Postal Service.  Therefore the 
presumption of regularity applies to notice to the veteran of 
the July 1975 rating decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
July 1975 rating decision is final.  38 U.S.C.A. § 7105 (c) 
(West 1991).

The veteran has contended that his claim would have been 
granted in 1975 if VA had fulfilled its duty to assist him.  
That contention, however, does not affect the finality of the 
1975 rating decision.

The veteran submitted a claim to reopen, received at the RO 
on January 8, 1979.  It was subsequently determined that new 
and material evidence was obtained, and the Board granted the 
veteran's claim upon reconsideration.  The assigned effective 
date of January 8, 1979, was the date of receipt of the claim 
to reopen.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  With a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999).  With a reopened claim 
where the new and material evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) and (r) (1999).

As discussed above, in this case, the Board ultimately 
granted service connection upon reconsideration.  Therefore, 
benefits are granted from the date which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (1999).

When the veteran filed his claim for service connection for a 
psychiatric disorder on January 8, 1979, it was a claim to 
reopen since there was a prior final disallowance of this 
claim, as discussed above.  The veteran alleges that he was 
unable to pursue his claim between 1975 and 1979 due to the 
severity of his psychiatric disorder.  Even accepting his 
statements as true, such facts do not warrant assignment of 
an earlier effective date.  It is undisputed that he failed 
to appeal the 1975 denial of his claim.  Once that decision 
became final, any claim filed thereafter was a claim to 
reopen. 

The Board's 1992 decision reconsidering the veteran's claim 
replaced the prior 1980 denial.  Procedurally, it is as if 
the Board had granted the claim in 1980.  See 38 C.F.R. 
§§ 3.105(a) and 3.400(k) (1999).  Had the Board granted this 
claim in 1980, the proper effective date would have been 
January 8, 1979, for the same reasons as discussed above.  
The veteran's claim came before the Board in 1980 based upon 
his 1979 claim to reopen and the RO's denial of that claim.  
Since the 1975 rating decision was final, an effective date 
earlier than January 8, 1979, could not have been assigned in 
1980 pursuant to 38 C.F.R. § 3.400 even if the veteran's 
claim had been granted at that time.

The regulations governing the assignment of effective dates 
also indicate that where the requirements for service 
connection are met during service, the effective date for a 
grant of presumptive service connection will be the day 
following separation from service if there was continuous 
active service following the period of service on which the 
presumption is based and a claim is received within one year 
after separation from active duty.  38 C.F.R. § 3.400 
(b)(2)(ii) (1999).  The veteran's paranoid schizophrenia, as 
a psychosis, is a disorder subject to presumptive service 
connection.  38 C.F.R. § 3.309(a) (1999).  However, service 
connection for this condition was not awarded on a 
presumptive basis, and, in fact, the veteran is not entitled 
to the benefit of regulations concerning presumptive service 
connection since he did not have 90 days of active service.  
38 C.F.R. § 3.307 (1999).

Thus, the Board concludes that an effective date earlier than 
January 8, 1979, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i), (k), (q)(ii), and (r) (1999).  In this case, 
the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).



ORDER

Entitlement to an effective date earlier than January 8, 
1979, for the grant of service connection for paranoid 
schizophrenia is denied.


REMAND

Additional due process is needed prior to appellate 
consideration of the veteran's claim for an increased rating 
for paranoid schizophrenia. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The February 1996 rating decision denied an increase in the 
50 percent disability rating in effect for the veteran's 
paranoid schizophrenia.  In July 1996, the veteran's 
representative forwarded a statement from the veteran to the 
RO.  Although the representative characterized the statement 
as a claim for increase, in fact, the statement expressed 
disagreement with the continued 50 percent evaluation.  This 
statement by the veteran, received within a year of the 
February 1996 denial of increased rating, was timely to 
initiate an appeal.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Consider the evidence of record to 
determine whether the veteran's claim for 
increased rating for his psychiatric 
disorder may be granted.  If the 
determination is adverse to the veteran, 
provide him and his representative a 
statement of the case as to the issue of 
entitlement to an increased disability 
rating for paranoid schizophrenia.  
Notify the veteran that, if this issue is 
not resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1999).  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







